Citation Nr: 0908797	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left facial weakness as a residual of a cerebrovascular 
accident from November 1, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1947 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the RO that, in 
relevant part, granted service connection for residuals of a 
cerebrovascular accident with residual left facial weakness, 
and assigned a 100 percent rating from April 26, 2002 to 
October 31, 2002, and thereafter assigned a 10 percent rating 
from November 1, 2002.  

The Veteran filed a notice of disagreement with the 10 
percent rating assigned from November 1, 2002.  

The Board observes that, in his February 2009 Brief, the 
Veteran's representative phrased the issue as, essentially, 
the propriety of the reduction from 100 percent to 10 percent 
for the Veteran's stroke residuals and argued that the RO did 
not adhere to the procedural requirements for reducing a 
rating.  

However, the Board observes that the Rating Schedule provides 
that a brain hemorrhage is to be rated 100 percent disabling 
for six months, and thereafter should be rated based on 
residuals with a minimum 10 percent rating.  

As such, the RO was not required to follow the guidelines 
provided in 38 C.F.R. § 3.105, which pertains to rating 
reductions.  Therefore, the issue has been phrased 
accordingly on the initial page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In his March 2006 Substantive Appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In September 
2006, he was advised that his hearing was scheduled in 
November 2006.  In an October 2006 statement signed by the 
Veteran's then representative, it was requested that the 
Veteran's hearing be canceled.  

In January 2007, the Veteran changed his power of attorney in 
favor of Disabled American Veterans (DAV).  He noted that he 
had had no correspondence or follow-up from his prior 
representative in two years.  In a subsequent statement 
submitted later that month, he noted that he trusted DAV to 
"represent him at his hearing."  

The Board observes that the October 2006 statement canceling 
the Veteran's hearing was signed solely by his 
representative, and not the Veteran.  VA regulations 
specifically state that a request for a hearing may not be 
withdrawn by a representative without the consent of the 
veteran.  See 38 C.F.R. § 20.704(e) (2008)  (emphasis added).  

There is no indication in the record that the prior 
representative obtained the permission of the Veteran to 
cancel his hearing, and there is no indication in the record 
that the Veteran himself requested that his hearing be 
canceled.  

Moreover, in light of his revocation of power of attorney in 
favor of that representative, as well as his statement 
pertaining to his hearing, the Board finds that the Veteran's 
initial hearing request remains outstanding.  Consequently, 
the case must be remanded so that a hearing can be re-
scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
The RO should undertake all indicated 
action to schedule the Veteran for a 
hearing before a Veterans Law Judge in 
accordance with his March 2006 request.  
The RO should notify the Veteran and his 
representative of the date and time of 
the hearing as required by 38 C.F.R. 
§ 20.704(b) (2008).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

